                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

OCA GREATER HOUSTON, et al.,                        §
                                                    §
                 Plaintiffs,                        §
                                                    §
v.                                                  §                   1:15-CV-679-RP
                                                    §
STATE OF TEXAS, et al.,                             §
                                                    §
                 Defendants.                        §

                                               ORDER

        Before the Court is Plaintiff Organization of Chinese Americans-Greater Houston’s

(“OCA”) Motion for Post-Judgment Attorneys’ Fees, Costs, and Expenses, (Dkt. 87), along with a

response filed by Defendants State of Texas and Rolando Pablos, in his official capacity as the

Secretary of State of Texas (collectively, “Defendants”), (Dkt. 88). Having considered the parties’

arguments, the record, and the relevant law, the Court will grant OCA’s motion.

                                         I. BACKGROUND

        On August 12, 2016, the Court granted summary judgment against Defendants. (Order, Dkt.

60). OCA subsequently moved to recover attorney’s fees and costs, (Dkt. 64), which the Court

granted in part. (Dkt. 73). In doing so, the Court approved Plaintiff’s counsel’s hourly rates as

reasonable. (Id. at 6).

        Since the Court’s order awarding prejudgment attorney’s fees and costs, the parties have

engaged in postjudgment litigation. Defendants appealed four issues in the Court’s summary

judgment order: OCA’s organizational standing, sovereign immunity, the merits of OCA’s claim,

and the scope of the Court’s injunction. (See Resp. Mot. Att’y Fees, Dkt. 89, at 3). The Court of

Appeals for the Fifth Circuit ruled in Defendants’ favor only on the final issue. OCA-Greater Houston

v. Texas, 867 F.3d 604, 609 (5th Cir. 2017). Because it found the Court’s injunction to be overbroad,
the Fifth Circuit remanded this action to this Court to narrow its injunction. Id. at 616. The Court

did so. (Dkt. 84). OCA then moved for postjudgment attorney’s fees and costs. (Mot. Att’y Fees,

Dkt. 87).

                                                II. DISCUSSION

         “In any action or proceeding to enforce the voting guarantees of the fourteenth or fifteenth

amendment, the court, in its discretion, may allow the prevailing party . . . a reasonable attorney’s

fee . . . and other reasonable litigation expenses as part of the costs.” 52 U.S.C. § 10310(e). A

prevailing party is one who has obtained a “material alteration of the legal relationship of the parties

in a manner which Congress sought to promote in the fee statute.” Davis v. Abott, 781 F.3d 207, 214

(5th Cir. 2015) (quoting Sole v. Wyner, 551 U.S. 74, 82 (2007)). In other words, a prevailing party is

one who has “succeeded on any significant claim affording it some of the relief sought,” or

“receive[d] at least some relief on the merits of his claim.” Id. (quoting Tex. State Teachers Ass’n v.

Garland Indep. Sch. Dist., 489 U.S. 782, 791 (1989) and Hewitt v. Helms, 482 U.S. 755, 760 (1987)); see

also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“[P]laintiffs may be considered ‘prevailing parties’

for attorney’s fees purposes if they succeed on any significant issue in litigation which achieves some

of the benefit the parties sought in bringing suit”). Typically, “an injunction or declaratory judgment,

like a damages award, will . . . satisfy [the prevailing-party] test.” Davis, 781 F.3d at 214 (quoting

Lefemine v. Wideman, 133 S.Ct. 9, 11 (2012) (per curiam)). Defendants agree that OCA is a prevailing

party based on at least three of the issues appealed. (Resp. Mot. Att’y Fees, Dkt. 89).

         OCA argues that it should receive a fee award because it prevailed on appeal. (Mot. Att’y

Fees, Dkt. 87). According to OCA, the only issue before the Court is the reasonableness of the

hours for which it seeks compensation. (Id. at 3).1 Defendants agree that OCA is entitled to a fee


1Defendants do not contest the reasonability of Plaintiff’s counsel’s hourly rates. (Resp. Mot. Att’y Fees, Dkt. 89).
Plaintiff’s counsel seeks compensation at the same rates the Court previously found to be reasonable. (Compare Mot Att’y
Fees, Dkt. 87, at 5, with Order, Dkt. 73, at 6).

                                                           2
award but disagree that the number of hours is the only issue; not only do Defendants believe that

OCA seeks compensation for an unreasonable number of hours, (Resp. Mot. Att’y Fees, Dkt. 89, at

3–4), but they also seek a 25 percent reduction of OCA’s total fee request because OCA only

prevailed on three of the four issues appealed, (id. at 1–3).

                                        A. Partial-Success Reduction

        Where “a plaintiff has achieved only partial or limited success, the product of hours

reasonably expended on the litigation as a whole times a reasonable hourly rate may be an excessive

amount.” Hensley, 461 U.S. at 436. However, in determining the reasonableness of a fee award, a

court “may not use ‘a mathematical approach comparing the total number of issues in the case with

those actually prevailed upon.’” Allstate Ins. Co. v. Plambeck, 802 F.3d 665, 679 (5th Cir. 2015)

(quoting Hensley, 461 U.S. at 435 n.11). That said, “the Supreme Court did not categorically bar the

use of math.” Id. Rather, what Hensley prohibits is the diminution of a prevailing party’s fee award

based on the success of only a subset of several alternative grounds for the same relief. See Hensley,

461 U.S. at 435 (“Litigants in good faith may raise alternative legal grounds for a desired outcome,

and the court’s rejection of or failure to reach certain grounds is not a sufficient reason for reducing

a fee.”). On the other hand, when a party receives less relief than it sought, a court may use its

equitable judgment to reduce the fee award to account for the party’s limited success. Id. at 436–37.

Moreover, when a party pursues different relief for distinct claims, a court may proportionally

reduce a fee award according to the ratio of successful to unsuccessful claims. Allstate, 802 F.3d at

679; see also Coleman v. Houston Indep. Sch. Dist., 202 F.3d 264, 1999 WL 1131554, at *5 (5th Cir. 1999)

(“When the plaintiff has prevailed as to some claims, and failed as to others, the key is whether the

successful and unsuccessful claims are based upon the same facts and legal theories, i.e. whether the

claims are related.”). In Allstate, for example, an insurer initially claimed that a medical provider

defrauded it through unnecessary referrals for 721 patients; it later dropped its claims relating to 166


                                                     3
of those patients, and a jury found in the insurer’s favor for claims relating to only 391 patients. Id.

at 672. Because the insurer prevailed on its claims for 391 out of the original 721 claims (54 percent),

the district court reduced the insurer’s fee award by the same proportion. Id. The Fifth Circuit held

that doing so was not an abuse of discretion. Id. at 679.

          Allstate does not disturb the rule that “a partially prevailing party may recover all reasonably

incurred attorney fees, even though the party did not prevail on all claims, as to all defendants, or as

to all issues in a matter.” Coleman, 1999 WL 1131554, at *5 (citing Hensley, 461 U.S. at 434–35;

Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 327 (5th Cir. 1995); Cobb v. Miller, 818 F.2d

1227, 1233 (5th Cir. 1987)). Even when a party does not prevail on distinct and separable legal

issues, Allstate’s holding does not compel a proportional reduction in the party’s fee award; it merely

permits it. See Allstate, 802 F.3d at 679. Ultimately, the court retains “discretion in making [the]

equitable judgment” to reduce a fee award to account for a party’s limited success. Hensley, 461 U.S.

at 437.

          OCA’s partial success warrants a limited reduction, but not of the magnitude that

Defendants propose. The scope of injunctive relief—the only issue on which OCA did not

prevail—was not equal in importance or attention to the issues on which OCA did prevail. The

predominant focus of the Fifth Circuit’s opinion was OCA’s standing and the merits of the case;

those issues likewise consumed an outsize share of the parties’ briefing. OCA-Greater Houston v.

Texas, 867 F.3d at 609–614. Meanwhile, the scope of relief played both a minor role in both the

parties’ argument and in the case’s result. For example, OCA devoted only 43 seconds at oral

argument to the scope of relief. (Reply Mot. Att’y Fees, Dkt. 92, at 3). By the time of oral argument,

moreover, the state had already substantially implemented the Court’s first injunction. (Id.).

          “[T]he most critical factor is the degree of success obtained.” Hensley, 461 U.S. at 436. On

appeal, OCA prevailed on the issues that mattered a great deal to the success of their litigation and


                                                      4
lost on an issue that had a minor effect on the results of their litigation. OCA prevailed on the merits

of the case and established the statutory violation they had argued throughout this action. OCA-

Greater Houston, 867 F.3d at 614–15. The revised injunction provides the relief sought by OCA

throughout this litigation and gives effect to the statutory right they sought to vindicate. (See Order,

Dkt. 84, at 7). It would be inequitable to reduce OCA’s fee award by 25 percent simply because the

scope of injunctive relief was one of four issues on appeal. The four issues on appeal were not of

equal weight.

         Because the scope-of-relief issue is distinct and separable from the other issues on appeal

(rather than simply being an alternative basis for relief), it is appropriate to reduce OCA’s fee award

for failing to prevail on that issue. See Allstate, 802 F.3d at 679. Moreover, because the narrower

injunction directly influences the results OCA obtained, the Court should account for the narrowed

injunction’s impact on OCA’s results in its fee award. See Hensley, 461 U.S. at 436–37. Because the

narrower injunction’s effect on OCA’s results is slight, it is reasonable to reduce OCA’s fee award by

a limited amount. The Court will reduce OCA’s postjudgment fee award by five percent.

                                                 B. Reasonability of Hours

         OCA seeks $83,555 in attorney’s fees and $3,187 in costs. (Mot. Att’y Fees, Dkt. 87, at 3–6).

In the Fifth Circuit, courts “first calculate the lodestar,” and then decide whether to “enhance or

decrease it based on the twelve Johnson factors.”2 Combs v. City of Huntington, 829 F.3d 388, 391-92

(5th Cir. 2016). Among those factors, “the most critical factor” is the “degree of success obtained.”

Id. (citing Hensley, 461 U.S. at 436). The lodestar, which “is presumed reasonable,” “is equal to the



2 The twelve Johnson factors are: (1) “[t]he time and labor required;” (2) “[t]he novelty and difficulty of questions;”
(3) “[t]he skill requisite to perform the legal service properly;” (4) “[t]he preclusion of other employment by the attorney
due to acceptance of the case;” (5) “[t]he customary fee;” (6) “[w]hether the fee is fixed or contingent;” (7) “[t]ime
limitations imposed by the client or the circumstances;” (8) “[t]he amount involved and the results obtained;” (9) “[t]he
experience, reputation, and ability of the attorneys;” (10) “[t]he undesirability of the case;” (11) “[t]he nature and length
of the professional relationship with the client;” and (12) “[a]wards in similar cases.” Johnson v. Ga. Highway Express, Inc.,
488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989).

                                                              5
number of hours reasonably expended multiplied by the prevailing hourly rate in the community for

similar work.” Combs, 829 F.3d at 392. “In calculating the lodestar, the court should exclude all time

that is excessive, duplicative, or inadequately documented.” Id. (internal quotation marks and

alternations omitted).

         OCA’s fee request represents a lodestar calculation using hourly rates that the Court has

already determined to be reasonable and which Defendants do not contest. (See Order, Dkt. 73, at 6;

Resp. Mot. Att’y Fees, Dkt. 89). Defendants contest only the number of hours for which

compensation is requested; they argue that several hours are excessive and duplicative. (Resp. Mot.

Att’y Fees, Dkt. 89, at 3–4). Specifically, they argue that the Court should not award OCA fees for

four attorneys’ hours spent preparing for, traveling to, and participating in oral argument when only

one OCA attorney argued the case and when Defendants sent only one attorney to the oral

argument. (Id. at 4). Defendants also ask the Court not to award related costs for the same reasons.

(Id.).

         The Court does not find the fees and costs related to the three attorneys who did not argue

before the Fifth Circuit to be excessive or duplicative. The Court credits the averments of plaintiff’s

counsel that these three attorneys were not merely “passive observers.” (Reply Mot. Att’y Fees, Dkt.

92, at 4 (quoting Resp. Mot. Att’y Fees, Dkt. 89, at 3)). It is common for a team of attorneys to

prepare for oral argument, as there are obvious benefits to having multiple attorneys organize and

refine an argument outline and to participate in mock arguments. (See Reply Mot. Att’y Fees, Dkt.

92, at 4). At oral argument, the additional attorneys assisted the principal attorney by taking notes of

issues to be addressed on rebuttal. (Id.). The hours spent by these attorneys are reasonable and non-

duplicative. Because the lodestar is presumed reasonable and Defendants offer no other objections,

the Court will award OCA fees in the amount of the lodestar figure, adjusted downward by five

percent to account for OCA’s partial success on appeal.


                                                   6
                                      III. CONCLUSION

       For the reasons given above, OCA’s Motion for Post-Judgment Attorneys’ Fees, Costs, and

Expenses, (Dkt. 87), is GRANTED. OCA is entitled to reimbursement of reasonable expenses in

the amount of $82,564.93, which represents $79,377.25 in fees and $3,187.68 in costs.

       SIGNED on November 28, 2018.




                                                     _____________________________________
                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
